Mr. Francis M. Collins and bis wife seek specific performance by the city and its tax title custodian (custodian) of an alleged 1957 agreement to convey designated land (the locus) held under tax title. A master, whose report was confirmed, found the following facts. On December 18, 1957, Mrs. Collins made an irrevocable offer to purchase the locus for $750 and made a deposit of $50, for which she was given a written receipt. No further payment was ever made or tendered. On October 27, 1960, Mrs. Collins was given notice by mail by the then custodian that her deposit would be forfeited unless the custodian heard from her within ten days. The deposit was forfeited. It does not appear on the record whether, in any effort to dispose of the locus, the custodian ever complied with the procedure contemplated by G. L. c. 60, § 77B, inserted by St. 1947, c. 224, § 1. On the master’s report the bill was properly dismissed.

Interlocutory decree affirmed.


Final decree affirmed with costs of appeal.